Citation Nr: 1016526	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.

Also, in its July 2008 decision, the Board referred the 
Veteran's claim for entitlement to service connection for 
depression to the RO for appropriate action.  A review of the 
claims file does not reflect that the RO has either developed 
or adjudicated the Veteran's claim.  Accordingly, the claim 
for entitlement to service connection for depression is again 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The objective medical evidence of record shows that the 
Veteran's right upper extremity peripheral neuropathy is 
manifested by no more than mild incomplete paralysis of the 
lower radicular group.  

2.  The objective medical evidence of record shows that the 
Veteran's left upper extremity peripheral neuropathy is 
manifested by no more than mild incomplete paralysis of the 
lower radicular group.  

3.  The objective medical evidence shows that the Veteran's 
right lower extremity peripheral neuropathy is manifested by 
no more than moderate incomplete paralysis of the external 
popliteal nerve.

4.  The objective medical evidence shows that the Veteran's 
left lower extremity peripheral neuropathy is manifested by 
no more than moderate incomplete paralysis of the external 
popliteal nerve.

5.  The Veteran's diabetes mellitus, type II, requires 
insulin and restricted diet, without any required regulation 
of activities.

6.  Prior to December 10, 2008, the medical evidence of 
record shows that the Veteran's most severe level of 
corrected visual acuity  was 20/40 in the right eye and 
20/40- in the left eye.

7.  On and after December 10, 2008, the medical evidence of 
record shows that the Veteran's most severe level of 
corrected visual acuity was 20/25 in the right eye and 20/40 
in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right upper extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for left upper extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2009).

3.  The criteria for a 20 percent evaluation, but no more, 
for right lower extremity peripheral neuropathy have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2009).

4.  The criteria for a 20 percent evaluation, but no more, 
for left lower extremity peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2009).

5.  The criteria for disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

6.  Prior to December 10, 2008, the criteria for an initial 
disability rating in excess of 10 percent for diabetic 
retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2008).

7.  On and after December 10, 2008, the criteria for an 
initial disability rating in excess of 10 percent for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6061-6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6061-
6066 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to July 2009 
readjudications of the Veteran's claims, letters dated in 
April 2003, March 2006, July 2007, and April 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded VA examinations during the course 
of his appeal with respect to all of the issues on appeal.  
38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that 
he found any of these examinations to be inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, and provide sufficient detail to determine the 
severity of the Veteran's bilateral upper and lower extremity 
peripheral neuropathy, diabetes mellitus, type II, and 
diabetic retinopathy during the periods pertinent to his 
claims.  Finally, there is no indication in the record that 
any additional evidence relevant to the issues decided herein 
is available and not part of the claims file.  See Pelegrini, 
18 Vet. App. 112.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As the Veteran's claim for entitlement to an increased rating 
for diabetic retinopathy is based on the assignment of an 
initial rating for a disability following the initial award 
of service connection for this disability, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.  With regard to the Veteran's 
other claims for increased ratings, the present level each 
disability is of primary concern.  Staged ratings are, 
however, appropriate when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

I.  Peripheral Neuropathy

By an August 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation, effective March 13, 2002, under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  In February 2004, the RO 
continued the 20 percent evaluation for diabetes mellitus, 
type II, noting that the rating included consideration of 
bilateral peripheral neuropathy of the upper and lower 
extremities.  In May 2004, the RO issued another rating 
decision which confirmed and continued the 20 percent 
evaluation for diabetes mellitus, type II, with bilateral 
peripheral neuropathy of the upper and lower extremities.  In 
July 2004, the Veteran filed a notice of disagreement with 
the February 2004 rating decision with regard to the issues 
of bilateral peripheral neuropathy of the upper and lower 
extremities, and in September 2004, he perfected his appeal.  
By a December 2006 supplemental statement of the case, the RO 
granted increased evaluations for right and left peripheral 
neuropathy of the upper extremities, and assigned 20 percent 
evaluations for each upper extremity, effective March 13, 
2002, under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8512.  
By the December 2006 supplemental statement of the case, the 
RO also granted increased evaluations for right and left 
peripheral neuropathy of the lower extremities, and assigned 
10 percent evaluations for each lower extremity, effective 
March 13, 2002, under 38 C.F.R. § 4.124a, Diagnostic Code 
8599-8521.

The Veteran's right and left upper extremity peripheral 
neuropathy disorders are assigned 20 percent evaluations 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8599-8512.  The Veteran's right and left lower extremity 
peripheral neuropathy disorders are assigned 10 percent 
evaluations under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8521.  The hyphenated codes are intended 
to show that the Veteran's right and left upper extremity 
peripheral neuropathy disorders are rated analogously to 
paralysis of the lower radicular group under Diagnostic Code 
8512, and that the Veteran's right and left lower extremity 
peripheral neuropathy disorders are rated analogously to 
paralysis of the external popliteal nerve (common peroneal) 
under Diagnostic Code 8521.  See 38 C.F.R. § 4.20 (2009) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2009) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").

Under Diagnostic Code 8512, mild incomplete paralysis of the 
lower radicular group warrants a 20 percent evaluation in 
both the major and minor upper extremities.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.  Moderate incomplete 
paralysis of the lower radicular group warrants a 40 percent 
evaluation of the major upper extremity, and a 30 percent 
evaluation of the minor upper extremity.  Id.  Severe 
incomplete paralysis of the lower radicular group warrants a 
50 percent evaluation of the major upper extremity, and a 40 
percent evaluation of the minor upper extremity.  Id.  
Finally, complete paralysis of the lower radicular group, 
described as paralysis of all intrinsic muscles of the hand 
and some or all of the flexors of the wrist and fingers 
(substantial loss of use of the hand) warrants a maximum 70 
percent evaluation in the major upper extremity, and a 
maximum 60 percent evaluation in the minor upper extremity.  
Id. 

The Veteran is right-handed; thus, his right upper extremity 
is considered his major extremity, and his left upper 
extremity is considered his minor extremity.  See 38 C.F.R. § 
4.69 (2009).

Under Diagnostic Code 8521, mild incomplete paralysis of the 
external popliteal nerve warrants a 10 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  A 20 percent 
evaluation is for application when there is moderate 
incomplete paralysis of the external popliteal nerve.  Id.  A 
30 percent evaluation is warranted when there is severe 
incomplete paralysis of the external popliteal nerve.  Id.  A 
maximum 40 percent evaluation is for application when there 
is complete paralysis of the external popliteal nerve with 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, lost 
abduction of the foot, weakened adduction, and when 
anesthesia covers the entire dorsum of the foot and toes.  
Id.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The Veteran contends that he is entitled to increased 
evaluations for his right and left upper and lower extremity 
peripheral neuropathy.  As previously noted, currently, the 
Veteran's right upper extremity peripheral neuropathy is 
rated as 20 percent disabling, his left upper extremity 
peripheral neuropathy is rated as 20 percent disabling, his 
right lower extremity peripheral neuropathy is rated as 10 
percent disabling, and his left lower extremity peripheral 
neuropathy is rated as 10 percent disabling.  During his May 
2008 hearing before the Board, he testified that he took 
medications including Gavitin and Prinivil for his peripheral 
neuropathy.  He reported that the medication helped his 
peripheral neuropathy symptoms, but that he had side effects 
from the medication, including drowsiness, fatigue, and an 
effect on his motor skills.  He indicated that his doctors 
told him that his peripheral neuropathy was getting worse.  
He stated that he noticed a difference or increase in the 
loss of sensation and other symptoms in his lower extremities 
that was at least equal to his upper extremities.  He 
described the pain that he felt in his upper and lower 
extremities as an eight on a one to ten scale.  The Veteran 
noted that his peripheral neuropathy disturbed his sleep.  He 
reported that he had experienced so much numbness and 
tingling in his hands that he had dropped things or lost 
sensation, and that minimal tasks such as hammering a nail 
were very difficult for him to do.  He stated that his arms 
had a tendency to fall asleep and become numb, and that they 
were painful.  He noted aggravating factors including driving 
a vehicle and other kinds of exertion, with episodes of 
stinging and numbness lasting from five to ten minutes.  He 
also reported trouble bending over to tie his shoes and 
handling a toothbrush, and that his feet tended to be cold.  
The Veteran also noted his belief that his peripheral 
neuropathy had weakened his muscle strength in the upper and 
lower extremities.

Private medical treatment records from June 2000 through 
April 2003 reflect diagnoses of and treatment for peripheral 
neuropathy.  In June 2000, the Veteran complained of numbness 
in the hands and feet.  Examination of the feet revealed good 
pulses, no ulcers, and no ischemia.  Another June 2000 
treatment record notes the Veteran's complaints of tingling 
in the hands.  An October 2000 treatment record reveals the 
Veteran's complaints of pain in the hands and feet and 
tingling in the feet.  Physical examination revealed slight 
tenderness, but no swelling in the hands.  Examination of the 
feet revealed that reflexes were 2+/4, that the skin was 
normal, and that there was decreased vibratory sensation.  
The diagnosis was suspected diabetic neuropathy.  An April 
2001 treatment note reflects the Veteran's complaints of 
feeling pain and tingling in the hands and feet.  In August 
2001, the Veteran complained of a stinging feeling in the 
hands and feet.  In October 2001, the Veteran noted a 
tingling feeling in his hands and neuropathic pain in the 
feet and hands.  The diagnosis was possible diabetes mellitus 
neuropathy.  A May 2002 treatment record reveals that the 
Veteran reported tingling and numbness in the hands and feet, 
which he described as a shooting, tingling sensation.  The 
diagnosis was neuropathy.  In July 2002, the Veteran again 
reported numbness and tingling in the hands and feet.  He 
reported that the tingling began in the soles of his feet, 
traveled to the side, lasted for one to two seconds, and 
occurred every day.  There was decreased pinprick sensation 
from the feet to the mid-shin, and the feet were areflexic.  
The diagnosis was diabetic polyneuropathy with neuralgia.

A VA treatment records from January 2002 reveals a diagnosis 
of peripheral neuropathy.  

In August 2003, the Veteran underwent a VA examination.  The 
report notes his complaints of increased numbness, tingling, 
and burning in the hands and feet since the diagnosis of 
diabetes mellitus, type II, was made in 1993.  He stated that 
his symptoms were worse at night, and that he was started on 
numerous medications for neuropathy, including Neurontin, but 
that he was not currently using any medications because they 
made him very tired.  Physical examination of the upper 
extremities revealed that both hands were warm to touch with 
normal hair distribution.  The nails were normal, and the 
ulnar and radial pulses were grade 2/2, bilaterally.  There 
was good grip strength, which was equal, bilaterally.  There 
was decreased sensation to pinprick, light touch, and 
vibratory senses of the distal aspects of all the fingers and 
of both thumbs.  Examination of the lower extremities 
revealed that both feet were warm to touch and had normal 
hair distribution.  The nails were normal and there were no 
ulcerations.  There was decreased sensation to pinprick, 
light touch, and vibratory senses of the plantar surfaces of 
both feet.  Also, there was decreased sensation to pinprick, 
light touch, and vibratory senses on the first, second, and 
third digits of the right foot.  On the left foot, there was 
decreased sensation to pinprick, light touch, and vibratory 
senses in the first, second, fourth, and fifth digits.  The 
diagnosis was peripheral neuropathy of the upper and lower 
extremities.


In a November 2003 letter, Dr. S. reported that the Veteran 
had diabetes and neuropathy.  Dr. S. noted that the Veteran 
was taking medication for his diabetes.  

In a November 2003 letter, D.E.W., D.O. reported that she saw 
the Veteran in July 2002 for diabetic polyneuropathy, with 
neuralgia symptoms.  She noted that the Veteran's symptoms 
began in the soles of his feet, and traveled up into the legs 
and the side.  He had sharp, shooting pains that occasionally 
traveled from his feet to his arms or even his head.  She 
reported that the Veteran's neurological examination was 
significant for decreased pinprick from the feet to the mid-
shins, and that in addition, he had no reflexes.  She stated 
that treatment included Neurontin.

VA treatment records from February 2004 note the Veteran's 
complaints of neuropathy and pain in the feet.  He reported 
that the pain in his feet rotated, and that it was in the 
heel, on the top, and in the toes.  He described the pain as 
a sharp stab in the arch with sharp pain in the heel.  He 
noted tingling in the toes which happened all day.  Physical 
examination revealed the dorsalis pedis pulse and posterior 
tibial pulse to be palpable in the bilateral feet.  Hair 
growth was present in both feet.  Protective sensation was 
intact over all 10 locations.  The skin was smooth and 
supple, and the nails were well-groomed.  There was minimal 
pain with palpation of the bilateral heels, pain with range 
of motion of the pedal joints, pain with palpation of the 
arch, and decreased medial arch of the bilateral feet.  The 
diagnoses included early neuropathy.

In June 2005, the Veteran underwent a VA neurological 
examination.  The report notes the Veteran's complaints of 
tingling dysesthesias in the feet for 12 years.  He stated 
that he first noticed tingling dysthesias in the left foot 12 
years ago, which progressed to the right foot a year later, 
and then into the fingers of both hands approximately 6 years 
later.  He noted cramping and burning pains in both calves, 
but he denied the use of a walker or a cane, and he denied 
having fallen.  Physical examination revealed a negative 
Tinel's test at the cubital and carpal tunnels.  Mental 
status was intact to serial seven's, and cranial nerves II 
through XII were intact with no tremor or dysmetria.  A 
Romberg's test was negative, and the Veteran was able to 
balance on either foot and tandem walk.  Deep tendon reflexes 
were absent throughout with downgoing toes.  Motor strength 
was 5/5 in the distal muscle groups of the upper and lower 
extremities.  Sensory was intact distally in the upper and 
lower extremities to light touch, vibration, and position, 
but two point discrimination was decreased in the second and 
third fingers, bilaterally, and in both feet.  The diagnoses 
included diabetic neuropathy.

In February 2007, the Veteran's wife submitted a statement in 
support of the Veteran's claim.  She noted that the Veteran 
always complained of tingling in his hands and feet, and that 
he had muscle cramps in the legs. 

VA treatment records from March 2007 through June 2007 note 
the Veteran's continued complaints of and treatment for 
peripheral neuropathy.  In March 2007, the Veteran reported 
occasional bilateral diffuse upper extremity non-painful 
numbness, primarily in the hands, which was not dermatomally 
localized.  Examination revealed no edema, and there were 2+ 
bilateral dorsalis pedis pulses, and no sensation deficits in 
the feet.  A May 2007 emergency department treatment note 
reflects the Veteran's complaints of bilateral hand numbness.  
He denied any weakness in the upper extremities.  Physical 
examination revealed no lower extremity weakness.  There was 
normal strength in the hands, and there was no decreased 
pinprick in the upper extremities.  A Tinel's sign and a 
Phalen's sign were negative.  The diagnosis was numbness in 
the hands of uncertain etiology.

A June 2007 treatment record reveals that the Veteran 
complained of bilateral hand pain which caused him to wake up 
in the middle of the night with numbness and stiffness.  The 
diagnosis was diabetic neuropathy.  

In July 2007, the Veteran underwent a VA peripheral nerves 
examination.  The report notes the Veteran's complaints of 
numbness, tingling, and pain in the hands, which was present 
for the prior three to four years.  The Veteran also reported 
numbness, tingling, and pain in the feet, which was present 
for the prior three to four years.  He reported tingling 
sensations, but denied any crawling or burning sensations.  
He stated that the numbness, tingling, and pain sensations 
came and went, and that they occurred daily and lasted 
anywhere from five to ten minutes.  He was unaware of any 
precipitating or aggravating factors, and indicated that 
alleviating factors included moving around.  The Veteran 
reported taking medication for his peripheral neuropathy.  
The examiner stated that there was no interference with the 
Veteran's "condition" and his activities of daily living.  

Neurological examination of the upper extremities revealed 
the Veteran to be right-hand dominant.  Grip strength was 
good, and muscle strength was 5/5, and equal, bilaterally.  
Deep tendon reflexes were intact, and equal, bilaterally.  
Monofilament, vibratory, light touch, and sharp/dull 
distinction was intact, bilaterally.  The hands were warm to 
touch with normal hair distribution.  Capillary refill was 
normal and less than five seconds.  Radial pulses were 
palpable, and there was no edema or muscle atrophy of the 
upper extremities.  Neurological examination of the lower 
extremities showed that muscle strength was 5/5, and equal, 
bilaterally.  Deep tendon reflexes were intact, and equal, 
bilaterally.  There was diminished sensation to monofilament 
noted upon the plantar surfaces of both feet.  Sharp/dull 
distinction was diminished below the knees, bilaterally.  
Vibratory sensation and light touch were grossly intact.  The 
feet were warm to touch, and there was normal hair 
distribution.  Capillary refill was normal and less than five 
seconds.  Pedal pulses were readily palpable, and there was 
no edema of the lower extremities.  There was no gross muscle 
atrophy or wasting of the lower extremities.  Cranial nerves 
II through XII were grossly intact.  The diagnosis was 
peripheral neuropathy.  An August 2007 addendum to the 
examination report reflects that electromyography (EMG) and 
nerve conduction velocity (NCV) tests revealed no diabetic 
neuropathy of the upper or lower extremities.

An August 2007 VA treatment note reflects the Veteran's 
complaints of intermittent pain and numbness in the hands for 
over two years and pain in the feet for over five years.  He 
also reported intermittent cramps in the back of the thighs 
and calves, worse on the left.  Physical examination revealed 
subjective non-dermatomal distal sensory loss to pinprick 
with normal strength and reflex examination.  The Veteran 
underwent NCV studies, which showed mild to moderately-severe 
bilateral medial neuropathies at the wrist, mildly severe 
chronic C8-T1 radiculopathy, and mildly severe chronic L5-S1 
radiculopathy on the left.  There was no evidence for a 
sensorimotor polyneuropathy, as commonly seen in diabetes 
mellitus.  Another August 2007 VA treatment record reflects 
the Veteran's continued complaints of numbness in the hands, 
which he described as "nerve pain."  He denied neck pain 
and shooting pain down the arms.  He also denied arm 
weakness.  The record notes that an August EMG showed 
moderate carpal tunnel syndrome.  The report reflects that 
the Veteran was ordered wrist splints, but that he did not 
pick them up from prosthetics.  The Veteran also complained 
of numbness in his feet that was relieved with activity.  
Physical examination revealed 2+ peripheral pulses 
throughout, intact sensation, and no skin breakdown in the 
feet.  Strength and sensation were intact in all extremities, 
and reflexes were 2+ and symmetric.  The diagnosis was 
numbness in the hands, carpal tunnel syndrome, and diabetic 
neuropathy in the feet.

VA treatment records from October 2007 through August 2008 
reflect continued complaints of and treatment for peripheral 
neuropathy.  An October 2007 treatment record reveals that 
the Veteran reported some arm pain and weakness as well as 
some numbness and swelling in the little finger.  In December 
2007, the Veteran complained of painful feet, which he 
described as a six on a one to ten scale.  He also noted a 
pins and needles feeling in his feet.  Physical examination 
revealed the posterior tibial and dorsalis pedis pulses to be 
palpable, bilaterally.  There were no varicosities noted on 
the ankles, bilaterally.  Capillary fill time was less than 
three seconds.  There was no edema, erythema, or 
lymphangitis.  The skin temperature was warm.  There were no 
ictheosis, open lesions, wounds, or hyperkeratosis.  The 
nails were normal.  Vibratory and a Semmes Weinstein 
monofilament tests were diminished, bilaterally.  There was 
full, pain-free range of motion of the subtalar joint, ankle, 
and the bilateral first metacarpophalangeal joints.  There 
was no crepitus.  Muscle strength was 5/5 for all groups 
tested.  A July 2008 treatment record reflects that the 
Veteran reported tingling pain and numbness in the bilateral 
hands and feet.  Another July 2008 treatment note reflects 
that the Veteran complained of "a pulsating feeling" in his 
arms, torso, and sometimes hands that lasted only a second 
and traveled over his body.  He reported that this had been 
occurring for "years" and that it was sometimes associated 
with tingling in the hands and feet.  The Veteran also 
reported pain in his feet when he lays down, which is 
relieved by standing.  Physical examination revealed visible 
muscle fasciculations in the arms, about two per minute.  
There was 5/5 strength in all extremities, and sensation in 
the upper and lower extremities was grossly intact.  There 
was decreased proprioception in the big toes, bilaterally.  
The diagnoses included diabetes mellitus and muscle 
fasciculations of unknown etiology.  

An August 2008 VA treatment record reflects the Veteran's 
complaints of cramping pain in the right arch which occurred 
at night while lying in bed and numbness in the left great 
toe.  The Veteran noted that the cramping happened twice per 
week, and that it lasted for about 45 seconds.  He stated 
that it began approximately one year before.  Physical 
examination revealed the posterior tibial and dorsalis pedis 
pulses to be palpable and 2/4, bilaterally.  Capillary fill 
time was less than three seconds, bilaterally.  There was no 
edema or varicosities noted and temperature was warm to cool 
proximal to distal.  Webspaces one through four were clean, 
dry, and intact, bilaterally.  No lesions were noted.  The 
nails were well-trimmed and within normal limits for color 
and thickness.  Protective sensation was intact, bilaterally, 
with 5.07 Semmes Weinstein monofilament.  Muscle strength was 
5/5 for dorsiflexors, plantarflexors, inverters, and 
everters, bilaterally.  There was pain on palpation of the 
medial band of plantar fascia, and pain on palpation from the 
proximal to the metatarsal heads one through five on the 
right.  There was no pain on palpation to the medial 
tubercle, or posterior tibial tendon.  The diagnoses were 
diabetes mellitus, peripheral neuropathy, and foot pain.

In November 2008, the Veteran underwent another VA 
neurological examination.  The report notes the Veteran's 
complaints of sharp pain in the forearms and hands which 
lasted a few seconds, which the Veteran described as 
electrical in nature.  He stated that these symptoms were 
constant and continuous for three to four years.  He noted 
that, when the pain struck, it was brief, but that there was 
a residual soreness that persisted making his arms tire 
quickly.  He stated that he could not work due to this 
"condition," and that he worked until 1998 as a 
firefighter.  He reported that he could carry groceries, but 
denied moving furniture.  He noted that grasping things with 
his hands, such as a hammer, was difficult, and that he lost 
strength in the hand after a couple of hits.  He denied pain 
in the neck, but reported constant pain in the left shoulder.  
He also complained of pain in the lower extremities and in 
both arches, as well as cramping on the right foot pad.  He 
noted that the pain from the right foot could radiate upward 
and hit him in the side.  He reported the frequency of the 
pain as three to four times per day.  He stated that he was 
prohibited from being on his feet for more than one hour, 
which required a rest period of one to two hours.  The most 
severe pain in the feet occurred when he was flat on his back 
or asleep at night.  He indicated that his blood sugar range 
was 97 through 125, and that it had been under good tight 
control for the prior year.  He claimed that the severity of 
the pain in the upper and lower extremities was "a little 
worse" because of stinging sensations in the hands that were 
not present before.  He also believed that the pain in the 
feet was worse due to a tingling sensation which turned into 
stabbing pains.  He noted that he could not do workout 
routines anymore, and he could not take daily walks due to 
fatigue and discomfort in his feet.  

Physical examination revealed the Veteran to have a 
moderately robust build in the upper body referring to 
hypertrophied biceps, triceps, and trapezi muscles, as well 
as forearms.  There was +5/5 graded muscle strength in the 
upper extremities, except for grip strength, which was 4-/5, 
bilaterally.  Abduction and adduction of the fingers was 4-
/5, bilaterally.  Tinel's and Phalen's signs were negative.  
Upper extremity sensory examination was full and intact to 
pinprick and light touch.  There was no evidence of 
interossei muscle atrophy.  There was no atrophy in the 
thenar emminance.  Examination of the lower extremities 
revealed +5/5 motor strength in all muscle groups from the 
hips to the feet.  There was no observable foot drop.  There 
was no focal or generalized atrophy.  Color, temperature, and 
hair distribution in the legs was considered normal and 
symmetric.  Sensory examination of the bilateral feet 
revealed a mild decrease in pinprick sensation dorsally, as 
well as over the plantar surfaces.  Deep tendon reflexes in 
the upper and lower extremities were 2+/4 throughout.  The 
diagnosis was mildly severe carpal tunnel syndrome in the 
upper extremities, and mild peripheral neuropathy in the 
feet.  The examiner noted that an electromyography study did 
not support any evidence of peripheral neuropathy secondary 
to the Veteran's diabetic condition.

In an April 2009 addendum to the November 2008 VA 
examination, the VA examiner reported that comparison of the 
diabetic peripheral neuropathy results from November 2008 to 
the last prior neurological examination in 2005 showed "a 
progression or worsening of findings in the lower 
extremities."  However, the VA examiner found that 
"[c]omparison of his neurological examination for the upper 
extremities showed no significant change in status and 
neither exam suggested the presence of any form of peripheral 
neuropathy based upon clinical grounds."  The examiner noted 
that comparison of the April 2004 EMG and NCV studies showed 
polyneuropathy with diabetic neuropathy being the most likely 
cause, but that the 2007 EMG failed to disclose any evidence 
of a neuropathy in the upper or lower extremities consistent 
with diabetes as the cause.  Since the two EMGs stated 
different conclusions, the VA examiner could not make any 
comparison between them in terms of an improving or worsening 
condition having to do with diabetic peripheral neuropathy.  
The examiner also stated that the Veteran's "peripheral 
neuropathy from any cause appears to be mildly worsened based 
upon the finding of decreased tactile sensation in the feet 
in 2008 whereas the findings were normal in 2005."  
Therefore, the VA examiner concluded that it could not be 
decided "without resorting to mere speculation any severity 
level of the disease due to the presence or other multiple 
processes which can explain [the Veteran's] signs and 
symptoms but which cannot be easily separated out in terms of 
their percentage contributions to the entire clinical 
picture."

After a thorough review of the evidence of record, the Board 
concludes that evaluations in excess of 20 percent for 
peripheral neuropathy of the right upper extremity and the 
left upper extremity are not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8512.  The Board acknowledges the Veteran's 
regular complaints of pain, tingling, and numbness in the 
hands, and that objective examination showed decreased 
sensation to pinprick, light touch, and vibratory senses of 
the distal aspects of the fingers and both thumbs.  However, 
the Veteran regularly had good grip strength, 5/5 muscle 
strength, intact and equal deep tendon reflexes, normal 
capillary refill, and palpable radial pulses.  In addition, 
although numerous VA and private treatment records reflect 
diagnoses of diabetic peripheral neuropathy, an August 2007 
EMG did not reveal diabetic neuropathy of the upper 
extremities, and showed only mild to moderately-severe 
bilateral medial neuropathies at the wrist, mildly severe 
chronic C9-T1 radiculopathy, and mildly severe chronic L5-S1 
radiculopathy on the left, concluding that there was no 
evidence for sensorimotor polyneuropathy.  An August 2007 VA 
treatment record reflects a diagnosis of carpal tunnel 
syndrome, and not diabetic peripheral neuropathy of the upper 
extremities.  The November 2008 VA examiner diagnosed mildly 
severe carpal tunnel syndrome in the upper extremities, and 
noted that an EMG study did not support any evidence of 
peripheral neuropathy secondary to the Veteran's diabetic 
condition.  After reviewing the Veteran's claims file, 
including an April 2004 EMG and NCV studies which showed 
polyneuropathy with diabetic neuropathy being the most likely 
cause and the August 2007 EMG study which failed to disclose 
any evidence of neuropathy in the upper extremities 
consistent with diabetes, the VA examiner concluded that it 
could not be decided "without resorting to mere speculation 
any severity level of the disease due to the presence or 
other multiple processes which can explain [the Veteran's] 
signs and symptoms but which cannot be easily separated out 
in terms of their percentage contributions to the entire 
clinical picture."  Further, the VA examiner found that 
comparison of the November 2008 VA examination and a 2005 
neurological examination showed that "neurological 
examination for the upper extremities showed no significant 
change in status and neither exam suggested the presence of 
any form of peripheral neuropathy based upon clinical 
grounds."  

Thus, although the evidence of record shows mildly severe 
carpal tunnel syndrome in the upper extremities and mild to 
moderately-severe bilateral medial neuropathies at the wrist 
(carpal tunnel), the objective evidence of record does not 
reveal that the Veteran's right or left upper extremity 
peripheral neuropathy, which is 


service-connected secondary to his diabetes mellitus, is more 
than mild in severity.  Indeed, the most recent EMG study and 
objective examinations fail to reveal any evidence of 
diabetic peripheral neuropathy of the upper extremities.  In 
addition, the evidence does not reflect that the Veteran's 
bilateral carpal tunnel is a component of, or in any way 
related to, the Veteran's service-connected peripheral 
neuropathy of the bilateral upper extremities.  Thus, in the 
absence of any objective evidence that the Veteran's 
peripheral neuropathy of the upper extremities is more than 
mild in severity, evaluations in excess of 20 percent are not 
warranted for right upper extremity peripheral neuropathy or 
left upper extremity peripheral neuropathy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.

With respect to the Veteran's right and left lower extremity 
peripheral neuropathies, the Board finds that 20 percent 
evaluations, but no more, are warranted for each.  The 
evidence most closely approximates moderate incomplete 
paralysis of the right and left external popliteal nerve 
(common peroneal).  The Veteran regularly reported symptoms 
including pain, tingling, and numbness in the feet and lower 
extremities.  Objective examination showed decreased 
vibratory sensation, decreased pinprick sensation, decreased 
sensation to light touch, and no reflexes on two occasions.  
In addition, the evidence showed some pain with palpation and 
with range of motion of the pedal joints, diminished 
sharp/dull distinction, and diminished sensation to 
monofilament.  August 2007 EMG and NCV tests revealed no 
diabetic neuropathy of the lower extremities, but did reveal 
mildly severe chronic L5-S1 radiculopathy on the left.  The 
November 2008 VA examiner diagnosed mild peripheral 
neuropathy in the feet, but noted that the electromyography 
study did not support evidence of peripheral neuropathy 
secondary to the Veteran's diabetic condition.  

Nevertheless, the November 2008 VA examiner reported that 
comparison of the diabetic peripheral neuropathy results from 
November 2008 to the results from 2005 showed "a progression 
or worsening of findings in the lower extremities" and 
concluded that the Veteran's "peripheral neuropathy from any 
cause appears to be 


mildly worsened based upon the findings of decreased tactile 
sensation in the feet in 2008 whereas the findings were 
normal in 2005."  The VA examiner ultimately concluded that 
it could not be decided "without resorting to mere 
speculation any severity level of the disease due to the 
presence of other multiple processes which can explain his 
signs and symptoms but which cannot be easily separated out 
in terms of their percentage contributions to the entire 
clinical picture."  Accordingly, the Board construes the 
evidence to indicate that, even though the August 2007 
testing did not reveal diabetic neuropathy of the lower 
extremities, and although the November 2008 VA examiner could 
not opine as to the severity level of the Veteran's bilateral 
peripheral neuropathy of the lower extremities due to "other 
multiple processes," there was evidence sufficient to 
warrant a finding of peripheral neuropathy "from any cause" 
which was mildly worsened.  Thus, resolving reasonable doubt 
in favor of the Veteran, the Board concludes that increased 
evaluations of 20 percent for peripheral neuropathy of the 
right and left lower extremities are warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  However, 30 percent evaluations 
manifested by severe incomplete paralysis are not 
demonstrated because the evidence showed no leg or foot 
weakness, good muscle strength, and that the Veteran's lower 
extremity peripheral neuropathy was only "mildly worsened."  
Thus, the evidence failed to show severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Increased evaluations under other potentially applicable 
diagnostic codes have also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no 
evidence of impairment of the upper radicular group, all of 
the radicular groups, the musculospiral nerve, the median 
nerve, the ulnar nerve, the musculocutaneous nerve, the 
circumflex nerve, or the long thoracic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510, 8513, 8514, 8515, 8516, 
8517, 8518, 8519, 8610, 8613, 8614, 8615, 8616, 8617, 8618, 
8619, 8710, 8713, 8714, 8715, 8716, 8717, 8718, 8719 (2009).  
While the evidence does reflect that there was impairment of 
the middle radicular group in the form of carpal tunnel, the 
evidence 


does not show that the carpal tunnel was a component of or 
otherwise related to the Veteran's bilateral upper extremity 
peripheral neuropathy.  Thus, diagnostic codes 8511, 8611, 
and 8711 are not for application.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8511, 8611, 8711 (2009).  Additionally, 
there is no evidence of impairment of the sciatic nerve, the 
musculocutaneous nerve, the anterior tibial nerve, the 
interior popliteal nerve, the posterior tibial nerve, the 
anterior crural nerve, the internal saphenous nerve, the 
obturator nerve, the external cutaneous nerve of the thigh, 
or the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8521, 8522, 8523, 8524, 8525, 8526, 8527, 8528, 
8529, 8530, 8620, 8621, 8622, 8623, 8624, 8625, 8626, 8627, 
8628, 8629, 8630, 8720, 8721, 8722, 8723, 8724, 8725, 8726, 
8727, 8728, 8729, 8730 (2009).  Accordingly, neither 
increased evaluations nor separate evaluations are not 
warranted under these diagnostic codes.

The Board acknowledges the Veteran's belief that his 
peripheral neuropathy has weakened his muscle strength in the 
upper and lower extremities, and notes his complaints of 
cramping in the lower extremities.  However, objective 
examinations regularly showed muscle strength to be 5/5.  
Although grip strength was slightly decreased at 4-/5, it was 
still reported to be good.  Also, while a July 2008 VA 
treatment record diagnosed muscle fasciculations in the arms 
of unknown etiology, the evidence does not reflect that the 
muscle fasciculations were a component of or in any way 
related to the Veteran's peripheral neuropathy.  Thus, 
although the Board has considered whether increased 
evaluations or separate evaluations are warranted for muscle 
injuries, the objective evidence does not show right or left 
upper extremity muscle disorders or right or left lower 
extremity muscle disorders.  Accordingly, increased or 
separate evaluations for bilateral upper extremity and 
bilateral lower extremity muscle disorders are not warranted.  
38 C.F.R. § 4.73 (2009).  

Accordingly, evaluations greater than 20 percent are not 
warranted for the Veteran's right and left upper extremity 
peripheral neuropathy disorders; however, evaluations of 20 
percent, but no more, are allowed for the Veteran's right and 
left lower extremity peripheral neuropathy disorders.  


III.  Diabetes Mellitus, Type II

In August 2003, the Veteran was granted service connection 
for diabetes mellitus, type II, and awarded a 20 percent 
evaluation under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective March 13, 2002.  In a February 2004 rating 
decision, the RO continued the 20 percent evaluation for 
diabetes mellitus.  In a May 2004 rating decision, the RO 
again confirmed and continued the 20 percent evaluation for 
diabetes mellitus.  In an October 2007 rating decision, the 
RO again continued the 20 percent evaluation for diabetes 
mellitus.  During his May 2008 hearing before the Board, the 
Veteran noted his disagreement with the RO's October 2007 
rating decision with regard to the evaluation assigned to his 
diabetes mellitus.  The Board accepted his testimony as a 
notice of disagreement.  He perfected his appeal in November 
2009.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated as 40 percent disabling when it 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

VA treatment records from January 2002 through January 2004 
reflect diagnoses of and treatment for diabetes mellitus.  A 
January 2002 treatment record reflects a diagnosis of 
diabetes.  In March 2002, the Veteran was started on 
Glyburide for his diabetes mellitus.  An October 2002 
treatment record shows that the Veteran was instructed to 
watch his diet, and that he was taking Glyburide.  The 
treatment record also indicates that the Veteran previously 
used Glucophage, but that it caused diarrhea.  A November 
2002 treatment record reflects that the Veteran was 
instructed to increase his Glyburide, to keep a blood sugar 
log for 10 days, to watch his diet, and to exercise.  

Private treatment records from January 2000 through April 
2003 reveal diagnoses of and treatment for diabetes.  In June 
2000, the Veteran's diabetes mellitus was not controlled.  A 
notation indicates that Glucophage was added again.  Another 
June 2000 record indicates that the Veteran was also 
prescribed Glipizide.  August 2000 treatment records reflect 
that the Veteran was provided with information regarding 
diabetes mellitus.  In September 2000, the Veteran's diabetes 
mellitus was found to be in poor control, and that he was 
taking Glucophage, but that it caused diarrhea.  Another 
September 2000 treatment record reflects that diabetes 
mellitus, type II, was diagnosed in 1995, and that the 
Veteran reported that his diet was "not too good."  The 
Veteran was instructed to decrease fat and salt in his diet, 
and to increase exercise.  An October 2000 treatment record 
reflects a diagnosis of non-insulin dependent diabetes 
mellitus under poor control.  A November 2000 treatment 
record notes that the Veteran had non-insulin dependent 
diabetes mellitus, and that he was in treatment using 
Glucophage, but that he had diarrhea at higher doses.  The 
diagnosis was non-insulin dependent diabetes mellitus.  The 
physician prescribed Glucophage and recommended that the 
Veteran limit calorie intake and engage in moderate exercise.  
A January 2001 treatment record notes that the Veteran's 
diabetes seemed controlled with diet.  The Veteran was 
advised to lose weight.  In March 2001, the Veteran's 
diabetes mellitus was found to be in good control, and it was 
noted that he was on a diet.  An October 2001 record reflects 
that the Veteran's diabetes was controlled with diet and 
exercise, and that he was not taking medication.  A July 2002 
treatment record notes that the Veteran's diabetes mellitus 
was controlled, and that he was taking Glyburide.

In a November 2003 statement, Dr. Satuab noted that the 
Veteran was treated for diabetes, and that he continued to 
take Glipizide for his diabetes.

In a November 2003 statement, with regard to the Veteran's 
diabetes, D.E.W., D.O. reported that the Veteran had a 
history of diabetes and that he took Glyburide for it.

VA treatment records from February 2004 through June 2007 
reveal continued diagnoses of and treatment for diabetes.  A 
May 2004 treatment record reflects a diagnosis of 
uncontrolled diabetes mellitus.  The Veteran was instructed 
to continue his current medications, and it was noted that he 
was at the maximum dosage of Glyburide and Metformin.  The 
Veteran was instructed to reduce starches, and diet was 
reviewed.  The Veteran was also directed to continue exercise 
as able with his back pain.  The possibility of insulin was 
discussed.  An April 2005 treatment record shows that the 
Veteran's blood sugar remained elevated.  Diet modifications 
and the importance of exercise were discussed.  The note 
indicates that the Veteran would be sent for a consultation 
for diabetes self-management and nutrition.  He was continued 
on his oral medication regimen.  A May 2005 treatment record 
reflects that the Veteran was taking Glyburide and Metformin, 
and that he had some low blood sugar readings, but that his 
diabetes was otherwise in good control.  The VA physician 
discontinued Glyburide, but continued Metformin.  In October 
2006, the Veteran reported that he felt great, but that he 
would like to have insulin to help lower his blood sugar.  He 
stated that he was exercising like he should.  The Veteran 
was directed to increase his Glyburide.  Another October 2006 
treatment record indicates that the Veteran was instructed to 
discontinue Metformin due to a rise in creatine on blood 
testing.  A November 2006 treatment record reflects that the 
Veteran was started on insulin to better manage his diabetes, 
and that he continued to take oral agents as well.  Another 
November 2006 treatment record notes that the Veteran's 
diabetes was uncontrolled.  He was directed to continue 
taking his insulin and Glyburide, to eat a good diet, to 
abstain from alcohol, and to exercise.  A March 2007 
treatment record reveals a diagnosis of diabetes.  The 
Veteran was instructed on the importance of tight glucose 
control.  His insulin was continued.  A June 2007 treatment 
record reflects that the Veteran's diabetes mellitus 
continued to improve.  He was directed to continue on his 
current insulin regimen.

In a February 2007 statement, the Veteran's wife noted that 
he "has been going downhill" since the diagnosis of 
diabetes mellitus.  She reported that he "has to take all 
this medicine, take insulin shots, which cause mood swings, 
exercise for 2-3 hours everyday and eat right."

In July 2007, the Veteran underwent a VA examination for 
diabetes mellitus.  The report reflects that the Veteran 
complained of nocturia and erectile dysfunction, diabetic 
retinopathy, and numbness and tingling in the hands.  There 
was no anal pruritis, loss of muscle strength, polyuria, 
polydipsia, or polyphagia.  There were no episodes of or 
hospitalizations for hypoglycemic reactions or ketoacidosis 
in the past year.  The Veteran reported that he was on a low-
carbohydrate, low-salt diet, and that his medications 
included insulin taken subcutaneously every night and no oral 
medications.  Additional medications included amitriptyline, 
aspirin, carboxymethylcellulose solution, glucose chewable 
tabs, Prinzide, vitamins, sertraline, and vardenafil.  The 
Veteran denied any difficulties, side effects, or problems 
with his current treatment regimen.  The Veteran stated that 
he had "fair" control of his diabetes.  He noted that he 
gained 25 pounds, unintentionally, over the prior year.  The 
examiner reported that the Veteran's activities were not 
restricted as a result of his diabetes.

Physical examination revealed the neck to be supple without 
nuchal rigidity.  There was no bruits, no lymphadenopathy, 
and no jugular venous distention.  There was regular rate and 
rhythm without splits or gallops.  There was no cardiomegaly.  
The lungs were clear without wheezes, rales, or rhonchi.  The 
abdomen was soft and nontender.  There were bowel sounds 
times four.  There was no guarding, rigidity, or rebound 
tenderness.  There was no organomegaly.  The extremities were 
without pitting edema.  The Veteran was well-developed and 
muscular, well-hydrated, and well-nourished.  He was alert 
and oriented to person, place, and time.  His height was 72 
inches, his weight was 232 pounds, and his body mass index 
was 31.57.  His sitting blood pressure was 118/78, standing 
was 120/80, and supine was 120/80.  Respirations were 20 and 
unlabored, temperature was 97.1, and pulse was 72 and 
regular.  The diagnosis was diabetes mellitus.  The examiner 
stated that the Veteran's diabetes mellitus did not make him 
unemployable.

VA treatment records from August 2007 through August 2008 
reveal continued diagnoses of and treatment for diabetes, 
including insulin therapy.  In July 2008, the Veteran 
presented to the emergency department stating that he was out 
of insulin and that he needed a dose for that evening.  
Another July 2008 treatment record notes that the Veteran's 
prescriptions for insulin and Glyburide were renewed.

In November 2008, the Veteran underwent another VA 
examination for diabetes mellitus.  The Veteran stated that 
he had bilateral upper and lower peripheral neuropathy and 
nonproliferative diabetic retinopathy.  He also noted that he 
had a history of hypertension.  The VA examiner noted that 
there were no hypoglycemic reactions or ketoacidosis, and no 
hypoglycemic reactions or ketoacidosis requiring 
hospitalization.  Current treatment included a low-
carbohydrate and low-fat diet, Glyburide, and insulin 
therapy.  The Veteran gained four pounds since his last 
examination.  The VA examiner stated that he had no written 
restriction with activities on account of diabetes by a 
physician.

Physical examination revealed the Veteran to be 6 feet tall, 
and that he weighed 236 pounds.  His body mass index was 
32.10.  Blood pressure was 130/72, and pulse was 68 and 
regular.  Respirations were 16.  Examination of the heart 
showed that S1 and S2 were normal.  No murmurs were present, 
and there was no edema of the lower extremities.  Peripheral 
arterial pulsations were intact, bilaterally.  The lungs were 
clear to auscultation.  No rales or rhonchi were present.  
The examiner stated that no cardiovascular problems were 
related to diabetes on examination.  The diagnosis was 
diabetes mellitus, type II.

VA treatment records from September 2008 through April 2009 
reveal continued diagnoses of and treatment for diabetes 
mellitus, type II.  An October 2008 treatment record notes 
that the Veteran's prescription for insulin was renewed.  A 
February 2009 treatment record reflects that the Veteran had 
poor control of his diabetes.  He admitted to not following 
his diet.  The physician indicated that the Veteran had to be 
on insulin, because he could not take Metformin.  The 
diagnosis was diabetes mellitus, type II, uncontrolled.  In 
March 2009, the Veteran indicated that he did not 
"routinely" check his blood sugar because he "knows his 
body," and he reported not having many values over 154.  He 
decided to discontinue his Glyburide one month ago, as he 
reported he was having symptomatic hypoglycemic values in the 
"50's."  The Veteran also stated that he believed his 
Glyburide was causing his glucose value to rise.  The Veteran 
reported that he was working on dietary changes, and that he 
cut out all milk and orange juice and wanted to limit bread 
intake.  He noted that he felt good where his weight was, and 
did not want to lose too much more.  He reported that he 
regularly exercised, and that he joined a martial arts class, 
used a stationary bike, and used weights three times per 
week.  The diagnosis was diabetes.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the severity of the Veteran's 
diabetes mellitus, and that a higher rating is not warranted.  
In order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the Veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that 
the use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(noting that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).


A review of the Veteran's treatment records show that his 
diabetes mellitus, type II, has been treated with insulin and 
a restricted diet.  However, the medical evidence of record 
does not show that the Veteran has been instructed by a 
physician to regulate or restrict his physical activities due 
to problems controlling his blood sugar.  The Board 
acknowledges that the Veteran's treatment records note 
instructions for him to exercise.  However, there is no 
medical evidence that the Veteran is required to regulate his 
activities as a result of his diabetes.  More specifically, 
the Veteran's diabetes mellitus, type II, is not shown to 
require regulation of his activities, defined as avoidance of 
strenuous occupational and recreational activities.  Indeed, 
both the July 2007 and November 2008 VA examiners reported 
that the Veteran's activities were not restricted as a result 
of his diabetes mellitus.  Accordingly, an increased 
evaluation greater than 20 percent is not warranted for the 
Veteran's diabetes mellitus, type II, under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath, 1 Vet. 
App. 589.  In this respect it is noted that the medical 
evidence of record clearly shows that the Veteran's service-
connected diabetes mellitus, type 2, has caused or aggravated 
peripheral neuropathy, diabetic retinopathy, and erectile 
dysfunction.  However, service connection for peripheral 
neuropathy, diabetic retinopathy, and erectile dysfunction 
are already in effect.  See 38 C.F.R. § 4.14 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  While the 
evidence of record also shows diagnoses of and treatment for 
hypertension, there is no evidence in the claims file which 
indicates that the Veteran's hypertension is related to his 
diabetes mellitus, and the Veteran does not argue that there 
is a relationship.  Aside from peripheral neuropathy, 
diabetic retinopathy, and erectile dysfunction, no other 
complications of diabetes mellitus, type II, have been 
claimed by the Veteran or are shown by the evidence of 
record.

Accordingly, an increased evaluation greater than 20 percent 
is not warranted for the Veteran's diabetes mellitus.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

IV.  Diabetic Retinopathy

Service connection for diabetic retinopathy of the bilateral 
eyes was granted by an October 2007 rating decision, and an 
evaluation of 10 percent was assigned under 38 C.F.R. § 4.79, 
Diagnostic Code 6009, effective June 2, 2005.  

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  73 
Fed. Reg. 66,543 (2008).  The December 2008 amendments 
included a rearrangement of some substantive criteria for 
rating eye disabilities, which ultimately eliminated 38 
C.F.R. § 4.84a (2008).  The current version of the schedule 
for rating the eye is located in 38 C.F.R. § 4.79 (2009).  
Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  If the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and from, the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Although no diagnostic code specifically directs evaluation 
of diabetic retinopathy, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.  In this case, the RO 
found the Veteran's diabetic retinopathy to be most closely 
analogous an unhealed injury of the eye, under Diagnostic 
Code 6009.  However, although diabetic retinopathy is often 
rated under Diagnostic Codes 6000 through 6009, these 
provisions contemplate diseases that result in inflammation 
of the eye, hemorrhage of the eye, detachment of the retina, 
or unhealed injury of the eye.  These symptoms are not 
similar to the Veteran's currently diagnosed mild to moderate 
non-proliferative diabetic retinopathy which is predominantly 
manifested by impairment of visual acuity.  Accordingly, 
those diagnostic codes are not for consideration in 
determining the proper rating for the issue on appeal, and 
for the purposes of this appeal, the Veteran's diabetic 
retinopathy will be considered under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079 (2008) for the period of time 
prior to December 10, 2008, and under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079 (2008) and 38 C.F.R. § 4.79, 
Diagnostic Codes 6061-6066 (2009) on and after December 10, 
2008.  See Kuzma, 341 F.3d 1327.

Prior to December 10, 2008, 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6066 provided for a 10 percent evaluation when 
there was 20/50 vision in one eye with 20/40 or 20/50 vision 
in the other eye, or when there was 20/70 vision in one eye 
and 20/40 vision in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2008).  A 20 percent evaluation 
was warranted only when there was 20/70 vision in one eye 
with 20/50 vision in the other eye, when there was 20/100 
vision in one eye and 20/50 vision in the other eye, when 
there was 20/200 vision in one eye with 20/40 vision in the 
other eye, or when there was 15/200 vision in one eye with 
20/40 vision in the other eye.38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078 (2008).  

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic 
Codes 6061-6066 provide for a 10 percent evaluation when 
there was 20/50 vision in one eye with 20/40 or 20/50 vision 
in the other eye, 20/70 vision in one eye with 20/40 vision 
in the other eye, or 20/100 vision in one eye with 20/40 
vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 
6066 (2009).  A 20 percent evaluation is warranted only when 
there is 20/70 vision in one eye with 20/50 vision in the 
other eye, 20/100 vision in one eye with 20/50 vision in the 
other eye, 20/200 vision in 


one eye with 20/40 vision in the other eye, or 15/200 vision 
in one eye with 20/40 vision in the other eye.  38 C.F.R. 
§ 4.79, Diagnostic Code 6066 (2009).

A.  Prior to December 10, 2008

Prior to December 10, 2008, the medical evidence of record 
includes numerous measurements of the Veteran's corrected 
visual acuity.  A January 2001 private treatment record 
reveals that a fundus examination showed diabetic 
retinopathy.  An August 2001 private treatment record notes 
the Veteran's complaints of bilateral eye redness with 
yellowish crust.  He denied vision changes, photophobia, and 
itching.  The diagnosis was bilateral conjunctivitis.  A May 
2004 VA treatment record reveals that the Veteran had 20/20 
corrected visual acuity of the right eye and 20/20 in the 
left eye.  Vision was trifocal and there were no reading 
problems.  There was no pain or diplopia with extraocular 
movement.  The pupils were reactive to light.  There was 
anisocoria, right greater than left, in dim and light.  
Confrontation fields were full to finger count.  The eye lids 
and lashes and the conjunctiva were clear, bilaterally.  The 
cornea was clear, and the anterior chamber was deep and 
quiet, bilaterally.  Angles were 4+, bilaterally, and the 
iris was clear and flat, bilaterally.  There was no 
neovascularization of the eye, bilaterally.  Tonometry 
revealed intraocular pressure of 18 in each eye.  A dilated 
fundus examination revealed a 0.5 cup to disc ratio, 
bilaterally.  There was resolving infection in the right eye, 
and one dot heme in the left eye.  Vessels were 2/3.  The 
vitreous was clear, bilaterally.  There were no holes or 
tears.  The diagnoses were diabetes mellitus with mild non-
proliferative diabetic retinopathy, presbyopia, and mild 
cataracts, bilaterally.

A February 2007 VA treatment record reflects that there was 
corrected visual acuity of 20/20-2 in the right eye, and of 
20/20-2 in the left eye.  Extraocular movements were full, 
bilaterally.  The pupils were equal and reactive to light 
with no afferent pupillary defect.  The confrontation field 
was full, bilaterally.  Lensometry revealed a right eye 
prescription of +0.5-1.00x080 and a left eye prescription of 
+0.50-2.00x090 plus +1.00.  Refraction was +0.50-1.00x80 plus 
+1.50 in the right eye, and +0.50-1.00x90 plus +1.50 in the 
left eye.  Visual acuity was 20/20 in each eye.  A slit lamp 
examination revealed mild macular infection, bilaterally.  
The conjunctiva were pink, bilaterally.  Examination of the 
cornea revealed decreased tear break-up time and tear prism, 
bilaterally.  The anterior chamber was deep and quiet, 
bilaterally.  The angles were 4, bilaterally.  There was no 
neovascularization of the iris.  The lens was clear, 
bilaterally.  Tonometry revealed intraocular pressure of 21, 
bilaterally.  Dilated fundus examination revealed a 0.45 cup 
to disc ratio, bilaterally, and healthy rim, bilaterally.  
There were multiple cotton-wool spots along the superior 
arcade of the right eye, and there were scattered "d/b 
hemes" in two quadrants in the right eye.  There were one to 
two cotton-wool spots in the left eye, and one to two dot 
hemes in the left eye.  There was no thickening, 
neovascularization, or cotton spot macular edema, 
bilaterally.  There was mild tortuosity in the vessels, 
bilaterally, and there was syneresis in the vitreous, 
bilaterally.  The periphery was clear.  The diagnoses were 
insulin dependent diabetes mellitus with moderate non-
proliferative diabetic retinopathy, bilaterally; presbyopia; 
and hypertension with mild retinopathy, bilaterally.  

In July 2007, the Veteran underwent a VA eye examination.  
The Veteran reported that his vision was clear at a distance 
and using his current glasses.  He denied other ocular 
symptoms.  Physical examination revealed the best corrected 
acuity of the right eye to be 20/25 at distance and 20/30 at 
near.  The best corrected acuity of the left eye measured 
20/30 at distance and 20/30 at near.  There was no diplopia 
in any field of gaze.  Extraocular muscle movements were 
full.  Hirschberg testing showed normal binocular alignment 
of the two eyes.  There were no visual field deficits in any 
quadrant.  Pupillary testing was normal with no afferent 
papillary defect noted.  Slit lamp examination of the 
anterior segment was unremarkable.  Applanation tonometry 
revealed intraocular pressure of 21 millimeters of mercury 
(mmHg) in the right eye and 22 mmHg in the left eye.  Dilated 
funduscopy showed a "CD ratio" of 0.4 in both eyes.  The 
macular reflex was clear except for and at the retinal 
membrane of the left eye, there were scattered dot 
hemorrhages in the arcades of both eyes.  In addition, 
several cotton wool spots were noted in the arcade regions of 
the right eye.  The diagnosis was non-proliferative diabetic 
retinopathy in both eyes.  No visual deficits were noted as 
associated with this disorder.

In November 2008, the Veteran underwent another VA eye 
examination.  The Veteran reported occasional pressure behind 
the left eye.  His vision was clear with glasses, but he 
noted difficulty focusing when his blood sugar was elevated.  
He reported that he used artificial tears once or twice a 
day.  He denied periods of incapacitation or rest 
requirements.  He denied a history of malignant neoplasm, 
hospitalization or surgery, trauma, and congestive or 
inflammatory glaucoma.  Physical examination revealed right 
eye far uncorrected visual acuity to be 20/60-, and far 
corrected visual acuity of 20/40.  There was also right eye 
near corrected visual acuity of 20/40.  There was left eye 
uncorrected far visual acuity of 20/60-, and left eye 
corrected visual acuity of 20/40-.  There was also left eye 
near corrected vision of 20/40.  Conventional lenses were 
used for correction, and the prescription in the right eye 
was +0.50-1.00x085 plus +2.00, and in the left eye was +0.50-
1.75x093 plus +2.00.  The Veteran did not have keratoconus.  
There was no diplopia, and there was no visual field defect.  
The pupils were equal, round, and reactive to light in both 
eyes.  There was no afferent papillary defect in either eye.  
Extraocular muscle movements were smooth and full in both 
eyes.  On slit lamp examination, the eyelids and eyelashes 
were clear in both eyes.  There was melanosis in the 
conjunctiva of both eyes.  The corneas of both eyes were 
clear, and the anterior chambers of both eyes were clear and 
quiet.  The iris of both eyes was flat with no 
neovascularization.  There was nuclear sclerosis in the lens 
of both eyes.  Intraocular pressures were 20 mmHg in the 
right eye and 20 mmHg in the left eye.  The cup to disc ratio 
was 0.5 in both eyes.  The macula were flat and clear in both 
eyes.  The periphery were flat and intact in both eyes, and 
there were hemorrhages, but no cotton wool spots, exudates, 
or neovascularization.  There was autorefraction of +0.75-
1.25x090 in the right eye and +0.75-2.00x095 in the left eye.  
The diagnoses were mild non-proliferative diabetic 
retinopathy in both eyes with no significant effect on vision 
or function, and age-related cataracts in both eyes which 
were not directly secondary to diabetes mellitus.

Applying the results of the visual acuity tests to 38 C.F.R. 
§ 4.84, Table V, Ratings for Central Visual Acuity 
Impairment, shows that no more than a 10 percent evaluation 
is warranted for the symptoms shown prior to December 10, 
2008.  The evidence does not show that there was visual 
acuity of 20/70 vision in one eye with 20/50 vision in the 
other eye, when there was 20/100 vision in one eye and 20/50 
vision in the other eye, when there was 20/200 vision in one 
eye with 20/40 vision in the other eye, or when there was 
15/200 vision in one eye with 20/40 vision in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  As 
such, an evaluation greater than 10 percent is not warranted 
for the Veteran's diabetic retinopathy under Diagnostic Codes 
6061-6079 prior to December 10, 2008.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered prior to December 
10, 2008.  Schafrath, 1 Vet. App. at 595.  However, there is 
no evidence of uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, detachment of the retina, unhealed injury of the 
eye, tuberculosis of the eye, retinal scars, glaucoma, 
malignant or benign new growths, nystagmus, ptosis, 
ectropion, entropion, lagophthalmos, loss of the eyebrows or 
eyelashes, epiphora, optic neuritis, aphakia, paralysis of 
accommodation, dacryocystitis, loss of portion of the 
eyelids, dislocation of the crystalline lens, pterygium, or 
keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6016, 
6019-6026, 6029-6035 (2008).  Although an August 2001 
treatment record noted a diagnosis of conjunctivitis, there 
is no evidence that the Veteran had chronic conjunctivitis.  
38 C.F.R. § 4.84a, Diagnostic Codes 6017, 6018 (2008).  In 
addition, there is no evidence of impairment of field vision 
or impairment of muscle function.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6090 (2008).  While the February 2007 
VA physician diagnosed mild retinopathy, the treatment record 
reflects that this was due to hypertension, which is not 
associated with the Veteran's diabetic retinopathy.  Last, 
although the November 2008 VA examiner reported that there 
were age-related cataracts in both eyes, the examiner 
reported that they were not secondary to diabetes mellitus.  
Thus, an increased 


evaluation is not warranted under Diagnostic Codes 6027 or 
6028.  38 C.F.R. § 4.84a, Diagnostic Codes 6027, 6028 (2008).  

B.  On and After December 10, 2008

The only medical evidence of record on and after December 10, 
2008 relating to the Veteran's diabetic retinopathy is an 
April 2009 VA treatment record.  The Veteran complained of 
intermittent eye pain in the left eye, mild aching and 
tearing, and floaters.  He denied flashes and diplopia.  
Examination revealed corrected visual acuity of 20/25 in the 
right eye and 20/40 in the left eye.  There was pinhole 
visual acuity in the left eye of 20/30.  Extraocular 
movements were full, bilaterally, and pupils were 4 
millimeters, round, and reactive to light.  There was no 
afferent papillary defect.  Auto refraction was +1.00-
1.25x095 in the right eye and +0.75-1.50x095 in the left eye.  
Manifest refraction in the right eye was 20/20 with a 
prescription of +0.75-1.25x093.  In the left eye, it was 
20/20-1 with a prescription of +1.00-1.50x095 plus +2.50.  A 
slit lamp exam revealed the lids and lashes, conjunctiva, and 
cornea to be clear, bilaterally.  The anterior chamber was 
deep and quiet, bilaterally.  Angles were 3+, bilaterally.  
The iris was brown and flat, bilaterally, and there was no 
neovascularization.  There was trace nuclear sclerosis in the 
bilateral eyes.  Tonometry revealed intraocular pressure of 
18 in the right eye and 22 in the left eye.  On dilated 
fundus examination, there was a 0.50 cup to disc ratio in the 
right eye, and a 0.45 cup to disc ratio in the left eye.  The 
macula, vitreous, and periphery were clear, bilaterally.  The 
posterior pole revealed one to two scattered dot and blot 
hemes bilaterally and one superior cotton wool spot in the 
right eye.  The vessels were normal, bilaterally.  The 
diagnoses were mild to moderate non-proliferative diabetic 
retinopathy, bilaterally, and borderline intraocular pressure 
in the left eye.  

As previously mentioned, on December 10, 2008, during the 
course of this appeal, VA revised the diagnostic criteria for 
evaluating eye disabilities.  Although the new criteria 
cannot be applied prior to their effective date, the old 
criteria can be applied after the effective date of the new 
regulation if the result is more favorable to the Veteran.  
Kuzma, 341 F. 3d at 1328.  However, in this case, neither the 
old criteria nor the revised criteria provide for an 
evaluation greater than 10 percent for diabetic retinopathy.  

Applying the results of the visual acuity test from April 
2009 to 38 C.F.R. § 4.84, Table V, Ratings for Central Visual 
Acuity Impairment, shows that no more than a 10 percent 
evaluation is warranted for the symptoms shown prior to 
December 10, 2008.  The evidence does not show that there was 
visual acuity of 20/70 vision in one eye with 20/50 vision in 
the other eye, when there was 20/100 vision in one eye and 
20/50 vision in the other eye, when there was 20/200 vision 
in one eye with 20/40 vision in the other eye, or when there 
was 15/200 vision in one eye with 20/40 vision in the other 
eye.38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  
As such, an evaluation greater than 10 percent is not 
warranted for the Veteran's diabetic retinopathy under the 
old diagnostic criteria.  38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6079 (2008).  In addition, an evaluation greater than 10 
percent is not warranted for the Veteran's diabetic 
retinopathy under the rating criteria in effect on and after 
December 10, 2008, as the evidence does not show 20/70 vision 
in one eye with 20/50 vision in the other eye, 20/100 vision 
in one eye with 20/50 vision in the other eye, 20/200 vision 
in one eye with 20/40 vision in the other eye, or 15/200 
vision in one eye with 20/40 vision in the other eye.  
38 C.F.R. § 4.79, Diagnostic Code 6066 (2009).  As such, an 
evaluation greater than 10 percent is not warranted for the 
Veteran's diabetic retinopathy under either the old or the 
new rating criteria for eye disabilities on and after 
December 10, 2008.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered on and after 
December 10, 2008.  Schafrath, 1 Vet. App. at 595.  However, 
there is no evidence of choroidopathy; uveitis; keratitis; 
scleritis; iritis; cyclitis; choroiditis; keratopathy; 
retinitis; retinopathy or maculopathy; intraocular 
hemorrhage; detachment of the retina; unhealed injury of the 
eye; tuberculosis of the eye; localized scar, atrophy, or 
irregularities of the retina with irregular, duplicated, 
enlarged, or diminished image; glaucoma; new growths on the 
eyeball; neoplasms; nystagmus; conjunctivitis; ptosis; 
ectropion; entropion; lagophthalmos; loss of eyebrows or 
eyelashes; disorders of the lacrimal apparatus; epiphora; 
optic neuritis; optic neuropathy; cataract; aphakia; 
paralysis of accommodation; dacryocystitis; loss of portion 
of the eyelids; dislocation of the crystalline lens; 
pterygium; keratoconus; corneal transplant; or pinguecula.  
38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008); 
38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2009).  In 
addition, there is no evidence of impairment of field vision 
impairment or of muscle function.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.79, 
Diagnostic Codes 6080, 6090 (2009).  

Accordingly, an evaluation greater than 10 percent is not 
warranted for the Veteran's diabetic retinopathy.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

V.  Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture, 
throughout all of the time periods on appeal, was not so 
unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's right and left upper 
extremity peripheral neuropathy are evaluated pursuant to 38 
C.F.R. § 4.124a, the criteria of which are found to 
specifically contemplate the level of disability and 
symptomatology.  The Veteran's right and left upper extremity 
peripheral neuropathy were manifested by no more than mild 
incomplete paralysis of the lower radicular group.  The 
Veteran's right and left peripheral neuropathy of the lower 
extremities are evaluated pursuant to 38 C.F.R. § 4.124a, the 
criteria of which are found to specifically contemplate the 
level of disability and symptomatology.  The Veteran's right 
and left peripheral neuropathy of the bilateral lower 
extremities are manifested by no more than moderate 
incomplete paralysis of the external popliteal nerve.  The 
Veteran's diabetes mellitus, type II, is evaluated pursuant 
to 38 C.F.R. § 4.119, the criteria of which are found to 
specifically contemplate the level of disability and 
symptomatology.  The Veteran's diabetes mellitus requires 
insulin and restricted diet, without any required regulation 
of activities.  Last, the Veteran's diabetic retinopathy is 
evaluated pursuant to 38 C.F.R. § 4.84a (2008) and 38 C.F.R. 
§ 4.79 (2009), the criteria of which are found to 
specifically contemplate the level of disability and 
symptomatology.  Prior to December 10, 2008, the Veteran's 
most severe level of corrected visual acuity  was 20/40 in 
the right eye and 20/40- in the left eye.  On and after 
December 10, 2008, the Veteran's most severe level of 
corrected visual acuity was 20/25 in the right eye and 20/40 
in the left eye.

When comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the current disability ratings for his service-connected 
peripheral neuropathy of the bilateral upper and lower 
extremities, diabetes mellitus, type II, and diabetic 
retinopathy.  Ratings in excess thereof are provided for 
certain manifestations of the service-connected disorders, 
but the medical evidence of record did not demonstrate that 
such manifestations were present in this case.  The criteria 
for the current disability ratings more than reasonably 
describe the Veteran's disability levels and symptomatology 
and, therefore, the currently assigned schedular evaluations 
are adequate and no referral is required.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the periods pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110; see also Fenderson, 12 Vet. App. at 126; see also 
Hart, 21 Vet. App. at 509-10.


ORDER

An increased evaluation greater than 20 percent for 
peripheral neuropathy of the right upper extremity is denied.  

An increased evaluation greater than 20 percent for 
peripheral neuropathy of the left upper extremity is denied.  

An evaluation of 20 percent, but no more, is granted for 
peripheral neuropathy of the right lower extremity, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An evaluation of 20 percent, but no more, is granted for 
peripheral neuropathy of the left lower extremity, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased evaluation greater than 20 percent for diabetes 
mellitus, type II, is denied.

Prior to December 10, 2008, an initial evaluation greater 
than 10 percent for diabetic retinopathy is denied.

On and after December 10, 2008, an initial evaluation greater 
than 10 percent for diabetic retinopathy is denied.


REMAND

After reviewing the Veteran's claims file, the Board finds 
that remand is necessary with regard to the Veteran's claim.  
In adjudicating a claim for TDIU, VA may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the Veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  Although 
the RO obtained a July 2007 VA medical examination, which 
indicated that the Veteran was not unemployable as a result 
of his service-connected diabetes mellitus, type II, the RO 
did not obtain an opinion regarding the impact of the 
Veteran's other service-connected disorders on his ability to 
work.  There is no medical opinion of record which addresses 
the issue of the cumulative affect of all of the Veteran's 
service-connected disabilities on his ability to work.  
Accordingly, the RO must provide the Veteran with a VA 
medical examination to determine whether the Veteran's 
service-connected disabilities, together but not in concert 
with any nonservice-connected disabilities, render the 
Veteran unable to obtain or retain substantially gainful 
employment.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a 
VA examination to determine the impact 
that all of his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must elicit 
from the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on a review of the claims 
file, the examiner must provide an opinion 
as to whether the Veteran is unable to 
obtain or retain employment due only to 
his service-connected disabilities, to 
include any medications taken for those 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.  

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.   

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


